           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA               :

vs.                                    : CRIMINAL NO.: 19-00126-KD-B

JOSE GABRIEL SANTOS-MEJIA              :


                      ACCEPTANCE OF GUILTY PLEA
                      AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 46) and without any objection having been filed by the

parties, Defendant’s plea of guilty to Count One of the Information is now

accepted and Defendant is adjudged guilty of such offense.

      The sentencing hearing has been scheduled for June 28, 2019 at 10:00 am,

in Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile,

Alabama, 36602.

      DONE and ORDERED this the 18th day of June 2019.


                                 s/Kristi K. DuBose
                                 KRISTI K. DuBOSE
                                 CHIEF UNITED STATES DISTRICT JUDGE
